El Juez Asociado, Sr Wole,
emitió la opinión del tribunal.
La vista de esta causa tuvo lugar primeramente el día 25 de noviembre de 1910, pero estimando necesaria el tribunal una mayor ilustración sobre la cuestión referente, a si el hecho qne se imputa en la denuncia está comprendido en los pre-ceptos dél artículo 293 del Codigo Penal, o ‘si los hechos que en dicha denuncia se determinan pudieran considerarse como constitutivos de tíña tentativa para' cometer el referido delito, ordenó la celebración de una nueva vista del caso ante el tri*144bunal en pleno, qne tuvo lugar en 30 de enero de 1911. La denuncia es como sigue:
“Yo, Juan Gutiérrez, detective, vecino de San Juan, calle de Cristo número 5, de 35 años, formulo denuncia contra Ramona Ma-rrero por delito de vender billetes de la lotería de Santo Domingo, cometido de la manera siguiente: que en 30 de julio, 1909 y ñora 2 y media p. m. y en la calle de San Francisco del Distrito Judicial Municipal de San Juan la mencionada Ramona Marrero, vecina de la calle de Santo Cristo 26, ofrecía en venta a Juan Florit vecino de Puerta de Tierra, dos décimos de billete de la lotería de Santo Domingo del sorteo que se celebrará el 8 de agosto de 1909 por la suma de sesenta centavos. Le fueron ocupados además a la mencionada Marrero tres billetes en-teros números 9731, 4638 y 432, un billete entero más, número 3747; además, ocho décimos número 1534 y ocho décimos números 2678, y cuatro décimos números 3746 de los cuales dos eran los que ofrecía al mencionado Florit, siendo testigo Juan Florit, vecino de Puerta de Tierra y Alejandro Esteve, detective.”
Se celebró el juicio de esta causa en la Corte Municipal de San Juan, habiéndose establecido apelación a la Corte de Distrito de San Juan, cuya corte dictó sentencia en 29 de noviembre en la siguiente forma:
‘ ‘ Hoy día 29 de noviembre de 1909, y en corte abierta, celebrada la vista de este caso, la corte luego de considerarlo debidamente declara a la acusada culpable del delito que se le imputa y la condena a cien dollars de multa o tres meses de arresto.”
Es de notarse que en la primera parte de la denuncia el detective que bizo el arresto imputa a la acusada el delito de baber vendido billetes de lotería. ' Los hechos, sin embargo, muestran una tentativa para realizar dicha venta. En la vista de la causa ante este tribunal, el abogado de la acusada que también la representó en las cortes municipal y de dis-trito, admitió que las palabras de la denuncia imputaban una, tentativa para cometer el delito, habiendo alegado en la corte inferior que la acusada solamente podía ser declarada culpable de este último delito. Sin embargo, la sentencia se *145limita solamente a declarar culpable a la acusada del delito por el cual se la acusó. Los becbos referidos muestran nn«i tentativa y nó otra cosa. Por consiguiente, la presunción es que la corte consideró la parte esencial de la denuncia así como la prueba, y declaró culpable a la acusada de una ten-tativa. El castigo está bien comprendido en el límite fijado por la ley, siendo menos de la mitad del máximum de la pena señalada en el artículo 293 del Código Penal en relación con los artículos 16 y 50, sección 4 del propio Código.
No existe pliego de excepciones o relación de becbos, y estamos por lo tanto obligados a declarar que no bay nada en los autos que muestre que la corte no se ajustó a la ley y a los becbos, debiendo confirmarse la sentencia. Esta, sin embargo, debe modificarse a fin de que la pena subsidiaria se ajuste a la ley.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-MacLeary, del Toro y Aldrey.